Opinion by
Judge ROY.
Plaintiff, Eileen Marie Moore, appeals the judgment dismissing her complaint against the City and County of Denver. We affirm.
Plaintiff was injured when she was struck by a car that was southbound on a one-way street she was crossing from west to east as a pedestrian in a crosswalk. The crosswalk was located immediately north of a "T" intersection of the southbound one-way street with a two-way street approaching it from the southwest.
The eastbound crosswalk was controlled by a properly functioning pedestrian signal. However, one of the traffic signals controlling the southbound vehicular traffic and mounted on a post on the east side of the street had been turned ninety degrees so that it was facing northeast bound traffic and pedestrians. As a consequence, green traffic lights were simultaneously displayed for both the southbound and northeast bound vehicular traffic. The evidence is that the traffic and pedestrian signals were operating properly before and after the accident.
Plaintiff brought suit against the City and the driver of the car that struck her. Plaintiffs claim against the City was predicated on the misalignment of, and conflict in, the traffic and pedestrian control devices at the intersection.
On the City's motion, the trial court dismissed plaintiff's claim for lack of subject matter jurisdiction under the Colorado Governmental Immunity Act (GIA), § 24-10-101, *84et seq., C.R.9.2001, because the claim did not fall within any of the GIA's waiver provisions. The trial court thus rejected plaintiff's argument that the City's immunity was waived under § 24-10-106(1)(d)(ID), C.R.S. 2001, which concerns actions for injuries resulting from dangerous conditions created by conflicting directions displayed on traffic signals.
The trial court found that the signals did not display conflicting directions for pedestrians within the meaning of § 24-10-106(1)(d)(II) because at the relevant time the pedestrian signal was probably functioning properly and indicated that the pedestrian should not eross the street. The trial court also concluded that pedestrians are required to obey the pedestrian signal, not the traffic signal, when both are present at an intersection. The court noted that apparent conflicts between pedestrian and traffic signals are common in downtown Denver. Accordingly, the court granted the City's motion to dismiss, and following the trial court's certification of its order as final pursuant to C.R.C.P. 54(b), plaintiff brought this appeal.
Plaintiff contends that the trial court erred in determining that the traffic signals controlling the intersection did not display "conflicting directions" within the meaning of § 24-10-106(1)(d)(II). We disagree.
Whether a claim falls within one of the provisions waiving a public entity's sovereign immunity is a question of subject matter jurisdiction to be determined by the trial court as fact finder pursuant to C.R.C.P. 12(b)(1). Fogg v. Macaluso, 892 P.2d 271 (Colo.1995). However, if all relevant evidence has been presented to the trial court, and the trial court need not resolve disputed issues of fact, the question of waiver under the GIA is one of law. Swieckowski v. City of Fort Collins, 934 P.2d 1380 (Colo.1997).
The starting point for determining whether and to what extent a statutory exception to governmental immunity may be applicable is the statutory text itself, followed by an analysis of the particular governmental function out of which the claimed injury arose and a consideration of where and how the injury occurred. Smith v. Town of Estes Park, 944 P.2d 571 (Colo.App.1996).
Section 24-10-106(1)(d)(II) provides, in pertinent part, that a public entity's immunity from lability for all injury claims that lis in tort or could lie in tort is waived for injuries resulting from "[a] dangerous condition caused by ... the failure to repair a traffic control signal on which conflicting directions are displayed." The term "conflicting directions" is not defined in the GIA. However, in Lyons v. City of Aurora, 987 P.2d 900, 903 (Colo.App.1999), a division of this court noted that the term "conflicting" is commonly defined as "being in conflict, collision, opposition." The division also noted that the common meaning of the word "conflict" is "to show variance, incompatibility, irreconcilability, or opposition." Lyons v. City of Aurora, supra, 987 P.2d at 903 (quoting Webster's Third New International Dictionary 477 (1986)).
Here, the trial court found that the intersection was controlled by both traffic and pedestrian signals. The court noted that three of the traffic signals were suspended over the street, and one was mounted on a post on the east side of the street, but was turned ninety degrees from its normal alignment and faced west rather than north. The pedestrian signal was mounted on the same post and probably displayed a lighted walking figure of a person in "Walk" mode and a red hand in "Don't Walk" mode. The pedestrian signal was aligned properly and cycling normally, according to an inspection made shortly after the accident.
In DeForrest v. City of Cherry Hills Village, 990 P.2d 1139 (Colo.App.1999), a division of this court held that a temporary stop sign and a working traffic signal at an intersection displayed conflicting directions to a motorist approaching the intersection. The court noted that a motorist facing an operating traffic light and a temporary stop sign might reasonably assume that the temporary stop sign controlled over the direction displayed on the traffic light.
Plaintiff relies on DeForrest v. City of Cherry Hills Village, supra, to argue that because the traffic signals were simultaneously displaying green lights to both plain*85tiff and the southbound motorist, "conflicting directions" were displayed for purposes of a waiver of immunity under § 24-10-106(1)(d)(II). While we agree that such a situation might display conflicting directions to eastbound and southbound motorists, or to an eastbound pedestrian crossing an intersection without a pedestrian signal, those cireumstances are not present here. See Lyons v. City of Aurora, supra.
Additionally, although plaintiff testified in her deposition that she relied upon the green traffic signal when she proceeded into the intersection and that she did not remember seeing the pedestrian signal, the trial court found that there was no evidence that her view of the pedestrian signal was obstructed. Further, as noted by the trial court, pedestrians are required by statute and the Denver Municipal Code to obey the pedestrian signal. See § 42-4-802(5), C.R.S.2001; Denver Rev. Mun.Code 54-586. Finally, the trial court found that it was common in the downtown area for a pedestrian signal to display a direction contrary to the traffic signal.
Therefore, because the intersection had a properly functioning pedestrian signal, the view of which was not obstructed, we conclude that the trial court did not err in determining that "conflicting directions" were not displayed for purposes of a waiver of immunity under § 24-10-106(1)(d)(ID. Hence, the trial court properly granted the City's motion to dismiss.
The judgment is affirmed.
Judge PLANK concurs.
Judge MARQUEZ dissents.